DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12, 15, 16, 19, 21-23 & 26-28 in the reply filed on November 13, 2020 is acknowledged.  Group II, Claims 29 & 30, is withdrawn, and the current set of claims for examination constitutes Claims 1-12, 15, 16, 19, 21-23 & 26-28.
Abstract
The abstract of the disclosure is objected to because of the following informalities: the Examiner requests a clean copy of the Abstract be submitted as well.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the coalesced oil” on lines 7-8 of the claim should be rewritten as “the portion of the oil droplets” to better reflect earlier recitations of this limitation in the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the coalesced oil” on line 13 of the claim should be rewritten as “the portion of the oil droplets” to better reflect earlier recitations of this limitation in the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the coalesced oil” on line 13 of the claim should be rewritten as “the portion of the oil droplets” to better reflect earlier recitations of this limitation in the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the backwashed filter bed” on line 16 of the claim should be rewritten as “the filter bed” to better reflect earlier recitations of this limitation in the claim.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the limitation “suspended oil droplets and/or particulates” on lines 2-3 of the claim should be rewritten as “the suspended oil droplets and/or particulates” to better reflect earlier recitations of this limitation in the claim.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “a blend” on lines 5-6 of the claim should be rewritten as “a fatty acid blend” to better reflect other recitations of this limitation in the claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the preamble states “In a method…”.  This phrase should be rewritten as “A method…”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the limitation “the contaminated water flow” on line 7 of the claim should be rewritten as “flowing the water” to better reflect an earlier recitation for consistency type purposes. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: the limitation “the interstices” on line 8 of the claim should be rewritten as “interstices” since it is the first recitation of this limitation in the claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “said bed” on line 12 of the claim should be rewritten as “said filter bed” to better reflect other recitations of this limitation in the claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the limitation “the microporous granular media” on line 16 of the claim should be rewritten as “the ACM microporous granular media”” to better reflect other recitations of this limitation in the claim.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the limitation “the microporous granular media” on line 1 of the claim should be rewritten as “the ACM microporous granular media”” to better reflect other recitations of this limitation as in independent Claim 21.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the limitation “the cleaning step” on line 1 of the claim should be rewritten as “the step of cleaning” to better reflect other recitations of this limitation as in independent Claim 21.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the limitation “the agitated liquid mixture” on line 5 of the claim should be rewritten as “the liquid mixture” to better reflect other recitations of this limitation as in independent Claim 21.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the limitation “contaminated water” on line 12 of the claim should be rewritten as “the contaminated water” to better reflect other recitations of this limitation.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the limitation “the backwashed filter bed” on line 16 of the claim should be rewritten as “the filter bed” to better reflect other recitations of this limitation.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  the limitation “water contaminated with suspended oil droplets and/or particulates through the filter bed” on line 4 of the claim should be rewritten as “the contaminated water” to better reflect other recitations of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the contaminants” and “the released contaminants” on lines 15-16 of the claim.  It is not clear if this limitation includes all the previously recited limitations of “particulates”, “particulate contaminants”, “oil”, or “oil droplets” as previously recited, or if this limitation includes some of these limitations, or if this limitation is different altogether.  The Examiner interprets it to be the same limitation.
The term "Class A" in claim 5 is a relative term which renders the claim indefinite.  The term "Class A" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear based on Example 2 set forth in the instant Specification what material would meet the standard of “Class A” based on the information given, since this measurement given appears to be unique to this invention/application.
The term "Class B" in claim 6 is a relative term which renders the claim indefinite.  The term "Class B" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear based on Example 2 set forth in the instant Specification what material would meet the standard of “Class B” based on the information given, since this measurement given appears to be unique to this invention/application.
Claim 8 recites the limitation “a homogenous thermal reaction product” on line 9 of the claim.  It is not clear if this limitation is the same as “the homogenous thermal reaction product” already recited on line 9 of the claim, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 21 recites the limitation “the contaminated water flow” on line 7 of the claim.  It is not clear if this limitation is the same limitation as “contaminated water” on line 1, “water contaminated…” on line 3, or if this limitation is a different limitation altogether.  Examiner interprets them to be all the same.
Claim 21 recites the limitation “the flow of water” on line 9 of the claim.  It is not clear if this limitation is the same limitation as “contaminated water” on line 1, “water contaminated…” on line 3, “the contaminated water flow” on line 7, or if this limitation is a different limitation altogether.  Examiner interprets them to be all the same.
Claim 21 recites the limitation “the flow of contaminated water” on line 9 of the claim.  It is not clear if this limitation is the same limitation as “contaminated water” on line 1, “water contaminated…” on line 3, “the contaminated water flow” on line 7, “the flow of water” on line 9 of the claim, or if this limitation is a different limitation altogether.  Examiner interprets them to be all the same.
Claim 21 recites the limitation “contaminants” on line 13 of the claim.  It is not clear if this limitation is the same limitation as “oily contaminants”, “solid contaminants”, 
Claim 21 recites the limitation “contaminants” on line 14 of the claim.  It is not clear if this limitation is the same limitation as “oily contaminants”, “solid contaminants”, “coalesced oil contaminants”, “accumulated contaminants”, or even “contaminants” as already recited in the claim, or if it is a different limitation altogether.  Examiner interprets this limitation to be “accumulated contaminants”.
Claim 23 recites the limitation “contaminants” on line 3 of the claim.  It is not clear if this limitation is the same limitation as “oily contaminants”, “solid contaminants”, “coalesced oil contaminants”, “accumulated contaminants”, or even “contaminants” as already recited in independent Claim 21, or if it is a different limitation altogether.  Examiner interprets this limitation to be “accumulated contaminants”.
Claim 23 recites the limitation “contaminants” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “oily contaminants”, “solid contaminants”, “coalesced oil contaminants”, “accumulated contaminants”, or even “contaminants” as already recited in independent Claim 21, or if it is a different limitation altogether.  Examiner interprets this limitation to be “accumulated contaminants”.
Claim 23 recites the limitation “the liquid mixture flow” on lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this limitation is supposed to be the same limitation as “the liquid mixture” as on line 2 of the claim, or if this is a different sort of limitation.
Claim 26 recites the limitation “the coalesced oil” on lines 6-7 and on line 12 of the claim.  It is not clear if this limitation is the same limitation as “a portion of the oil droplets” or if this limitation is different.  Examiner interprets it to be the same.
Claim 26 recites the limitation “particulate contaminants” on line 14 of the claim.  It is not clear if this limitation is the same limitation as “particulate contaminants’ on line 1 of the claim, or “particulates” on line 12 of the claim, or if it is a different limitation.  Examiner interprets it to be the same as “particulates”.
Claim 26 recites the limitation “the contaminants” on line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the released contaminants” on line 15 is dependent from this limitation and should be rewritten accordingly.
Claim 27 recites the limitation “the microporous granular media” on line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears another limitation “the microporous granular substrate” is already used in Claim 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 15, 19, 21, 22, 26 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359).
Claims 1-7, 15 & 19 are directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claims 1-7, 15, 16 & 19, Alper discloses a method of removing oil and particulate contaminants from contaminated water (See paragraphs [0016], [0017] and See Table 1), the method comprising the steps of:
a)    flowing water contaminated with suspended oil droplets and/or particulates through a filter bed comprising a microporous granular media (See paragraphs [0017] & [0018]; See paragraph [0058] or [0061]); and
b)    coalescing at least a portion of the oil droplets during flow and retaining the coalesced oil in the filter bed and/or retaining at least a portion of the particulates in the filter bed (See paragraphs [0018], [0022] & [0061]; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil); wherein at least a portion of the microporous granular media is at least partially coated or infused with an absorption composition comprising a homogeneous thermal reaction product of an oil component selected from the group consisting of glycerides, fatty acids, fatty acid esters, alkenes and alkynes, and a methacrylate or acrylate polymer component (See paragraphs [0022], [0023], [0032] & [0061]),
Alper does not explicitly disclose the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0, or further comprising the steps of: c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed; d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed.
However, the instant Specification defines the MyCelx Hardness (HM) as a relative hardness to a test reference material of known Mohs Hardness, such that a MyCelx Hardness (HM) of at least or about 7.0 is roughly equivalent to a Mohs Hardness of at least or about 7.0 (See instant Specification; page 36, Iines 10-22; The MyCelx Hardness (HM) determination uses ... a sample of silica quartz (equivalent to silica sand) ... of Mohs hardness of 7. This MyCelx Hardness test is used to determine whether the candidate microporous granular substrate has a MyCelx Hardness HM greater than or about 7, designated HM >= 7 ... a sample of topaz or cubic zirconia which is known to have a Mohs hardness of 8 can be used, and any candidate substrate that passes this test is assigned HM >= 8).
Bennett discloses a method of removing oil, (See column 7, lines 23-26, Bennett), and particulate contaminants from contaminated water, (See column 7, lines 23-24, lines 24-25, lines 32-33, Bennett), further comprising the steps of: c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed, (See column 5, lines 9-25, See column 6, lines 44-50, Bennett; The fluid flow is stopped and drained, then it is sparged with air and settles); d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed, (See column 5, lines 16-17, See column 7, lines 31-34, Bennett), and the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0, (See column 2, lines 45-50, Bennett; Silica sand according to the instant Specification as indicated above will have a “MyCelx Hardness” of at least or about 7.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Alper by incorporating the microporous granular media comprising further comprising the steps of: c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed; d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed and a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0 as in Bennett because Alper has typical changes in pressure drop across its filter containing particulates, (See Figure 1, paragraphs [0018] & [0020], Alper), so when a “preset pressure differential [or drop] across the filter” has been reached, backwashing is undertaken, (See column 4, lines 31-33, Bennett), such that “the filter is periodically cleaned by directing water upwards” which “is very well known in the water treatment industry and has been used for many years”, (See column 1, lines 8-12, Bennett).  Moreover, when backwashing, it will use granular substrates that are “relatively hard and thus withstands the tumbling action of the backwashing and fluidizing steps”, (See column 3, lines 9-11, Bennett).
Additional Disclosures Included:
Claim 2: A method according to claim 1, further comprising the step of: e) re-initiating the flow of contaminated water through the filter bed, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett; The filtering and backwashing cycles were repeated multiple times in a row using the numbers stated in the cited passages)
Claim 3: A method according to claim 1, wherein the contaminated water further comprises oily particulates, and step b) further comprises coalescing and retaining the oily particulates in the filter bed, (See paragraphs [0018], [0022], [0041] & [0061], Table 1, Alper; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil).
Claim 4:  A method according to claim 1, wherein the microporous granular media has a MyCelx Hardness (HM) of at least or about 7.5, (See column 2, lines 45-51, Bennett; the particular mineral filter materials includes zircon, which has a Mohs hardness of 6 to 7.5, which correlates to the MyCelx Hardness scale at that value).
Claim 5:, A method according to claim 1, wherein the microporous granular media has a MyCelx Durability (DM) of Class A. However, the present application defines the MyCelx Durability (DM) as a measure of longevity under backwashing conditions (See instant Specification; See page 42, Iines 8-9; Examiner interprets the disclosed granular media such as silica sand or zircon to meet the standard of DM Class A because silica sand or zircon are harder than the disclosed bone char in Bennett which already withstands turbulent backwashing conditions, See column 3, lines 9-11, Bennett).
Claim 6: A method according to claim 1, wherein the microporous granular media has a MyCelx Durability (DM) of Class B. (The instant application defines the MyCelx Durability (DM) as a measure of longevity under backwashing conditions (see present application; pg 42, In 8-9; The MyCelx Durability (DM) of a test substrate provides additional information related to the longevity of a particular substrate under the backwashing conditions; pg 43, In 1-4; Examiner interprets the disclosed granular media such as silica sand or zircon to meet the standard of DM Class B because silica sand or zircon are harder than the disclosed bone char in Bennett which already withstands turbulent backwashing conditions, See column 3, lines 9-11, Bennett).
Claim 7: A method according to claim 1, wherein the microporous granular media comprises a microporous quartz, gibbsite, spinel, metal or metal oxide, metal sulfide, montmorillonite, halloysite, natural or synthetic zeolite, natural or synthetic ceramic, silica, marcasite, tourmaline, beryl, and mullite (See paragraph [0018], Alper and See column 2, lines 45-51, Bennett).
Claim 15: A method according to claim 1, wherein the particulates comprise mineral particulates (See paragraph [0018], Alper, and See column 2, lines 45-51, Bennett).
Claim 19: A method according to claim 1, wherein the backwash liquid is water (See column 4, lines 7-8, lines 17-19, Bennett).
Claims 21 & 22 are directed to a method of removing oily contaminants from contaminated water, a method type invention group.
Regarding Claims 21 & 22, Alper discloses a method of removing oily contaminants from contaminated water (See paragraphs [0016], [0017] and See Table 1), the steps of:
a)    flowing water contaminated with freely suspended oil particles in excess of that sufficient to surface wet any solid contaminants which are present through a filter bed of ACM microporous granular media (See paragraph [0017], [0018]; or [0058] & [0061]; In accordance with the present invention, the oily bilgewater is passed through one or more filters incorporating the principles of the invention; See paragraph [0018]; Filter configurations incorporating the above described compositions (hereinafter referred to as "absorbent compositions") may be based on various water permeable substrates ... which substrates are infused or otherwise treated with the absorbent compositions, which are then cured ... the said absorbent compositions can be incorporated into or upon other filtering substrates and media ... mineral particulates such as perlite and vermiculite, and particulate, fibrous or porous ceramic or porous (e.g. sintered) metal substrates and media; See paragraph [0041]; A wastewater sample deemed to be representative of a typical bilgewater and containing a large variety of contaminants was subjected to filtration using devices and methods in accordance with the present invention ... The contaminant concentrations for the input and output sample was measured and are shown in Table 1 below; Table 1, showing oil and grease at 10 times more than the suspended solids present in the wastewater);
b)    coalescing the oil particles during the contaminated water flow through the filter bed (See paragraphs [0018], [0022] & [0061]; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil) and independently accumulating coalesced oil contaminants in the interstices of the filter bed during the flow of water therethrough, to achieve a clarified effluent (See paragraphs [0018], [0022] & [0061] & [0063]; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil inherently between its particulate media (interstices)).
Alper does not explicitly disclose the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0 within a filter housing, the method further comprising the steps of c) terminating the flow of contaminated water after the filter bed has become at least partially saturated with accumulated contaminants; d) cleaning the filter bed of by (i) injecting diluent liquid into said bed to form a liquid mixture including filter bed granules and contaminants; (ii) agitating the liquid mixture to dislodge the accumulated contaminants from the filter bed granules; and (iii) removing contaminants from the microporous granular media; and e) reforming the filter bed of ACM microporous granular media for further filtration flow.
However, the instant Specification defines the MyCelx Hardness (HM) as a relative hardness to a test reference material of known Mohs Hardness, such that a MyCelx Hardness (HM) of at least or about 7.0 is roughly equivalent to a Mohs Hardness of at least or about 7.0 (See instant Specification; page 36, Iines 10-22; The MyCelx Hardness (HM) determination uses ... a sample of silica quartz (equivalent to silica sand) ... of Mohs hardness of 7. This MyCelx Hardness test is used to determine whether the candidate microporous granular substrate has a MyCelx Hardness HM greater than or about 7, designated HM >= 7 ... a sample of topaz or cubic zirconia which is known to have a Mohs hardness of 8 can be used, and any candidate substrate that passes this test is assigned HM >= 8).
Bennett discloses a method of removing oil, (See column 7, lines 23-26, Bennett), and particulate contaminants from contaminated water, (See column 7, lines 23-24, lines 24-25, lines 32-33, Bennett), the method further comprising the steps of c) terminating the flow of contaminated water after the filter bed has become at least partially saturated with accumulated contaminants, (See column 5, lines 9-25, See column 6, lines 44-50, Bennett; The fluid flow is stopped and drained, then it is sparged with air and settles); d) cleaning the filter bed of by (i) injecting diluent liquid into said bed to form a liquid mixture including filter bed granules and contaminants; (ii) agitating the liquid mixture to dislodge the accumulated contaminants from the filter bed granules; and (iii) removing contaminants from the microporous granular media, (See column 5, lines 16-17, See column 7, lines 31-34, Bennett; backwashing is accomplished by using filtrate to fluidize and loosen the contaminants and flushing them), and e) reforming the filter bed of ACM microporous granular media for further filtration flow, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett) and the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0, (See column 2, lines 45-50, Bennett; Silica sand according to the instant Specification as indicated above will have a “MyCelx Hardness” of at least or about 7.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Alper by incorporating the microporous granular media comprising further comprising the method further comprising the steps of c) terminating the flow of contaminated water after the filter bed has become at least partially saturated with accumulated contaminants; d) cleaning the filter bed of by (i) injecting diluent liquid into said bed to form a liquid mixture including filter bed granules and contaminants; (ii) agitating the liquid mixture to dislodge the accumulated contaminants from the filter bed granules; and (iii) removing contaminants from the microporous granular media e) reforming the filter bed of ACM microporous granular media for further filtration flow, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett), and a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0 as in Bennett because Alper has typical changes in pressure drop across its filter containing particulates, (See Figure 1, paragraphs [0018] & [0020], Alper), so when a “preset pressure differential [or drop] across the filter” has been reached, backwashing is undertaken, (See column 4, lines 31-33, Bennett), such that “the filter is periodically cleaned by directing water upwards” which “is very well known in the water treatment industry and has been used for many years”, (See column 1, lines 8-12, Bennett).  Moreover, when backwashing, it will use granular substrates that are “relatively hard and thus withstands the tumbling action of the backwashing and fluidizing steps”, (See column 3, lines 9-11, Bennett).
Additional Disclosures Included:
Claim 22: A method according to claim 21, wherein the microporous granular media has a MyCelx Hardness (HM) of at least or about 7.5, (See column 2, lines 45-51, Bennett; the particular mineral filter materials includes zircon, which has a Mohs hardness of 6 to 7.5, which correlates to the MyCelx Hardness scale at that value).
Claims 26-28 are directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claims 26 & 28, Alper discloses a method of removing oil and particulate contaminants from contaminated water (See paragraphs [0016], [0017] and See Table 1), the method comprising the steps of:
a)    flowing water contaminated with suspended oil droplets and/or particulates through a filter bed comprising a microporous granular substrate (See paragraphs [0017] & [0018]; See paragraphs [0058] or [0061]); and
b)    coalescing at least a portion of the oil droplets during flow and retaining the coalesced oil in the filter bed and/or retaining at least a portion of the particulates in the filter bed (See paragraphs [0018], [0022] & [0061]; the adsorbent portion of the adsorbent infused perlite (porous granular media) coagulates and retains oil);
wherein at least a portion of the microporous granular media is at least partially coated or infused with an absorption composition comprising a homogeneous thermal reaction product of an oil component selected from the group consisting of glycerides, fatty acids, fatty acid esters, alkenes and alkynes, and a methacrylate or acrylate polymer component (See paragraphs [0022], [0023], [0032] & [0061]).
Alper does not explicitly disclose the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0, c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed; or d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed.
However, the instant Specification defines the MyCelx Hardness (HM) as a relative hardness to a test reference material of known Mohs Hardness, such that a MyCelx Hardness (HM) of at least or about 7.0 is roughly equivalent to a Mohs Hardness of at least or about 7.0 (See instant Specification; page 36, Iines 10-22; The MyCelx Hardness (HM) determination uses ... a sample of silica quartz (equivalent to silica sand) ... of Mohs hardness of 7. This MyCelx Hardness test is used to determine whether the candidate microporous granular substrate has a MyCelx Hardness HM greater than or about 7, designated HM >= 7 ... a sample of topaz or cubic zirconia which is known to have a Mohs hardness of 8 can be used, and any candidate substrate that passes this test is assigned HM >= 8).
Bennett discloses a method of removing oil, (See column 7, lines 23-26, Bennett), and particulate contaminants from contaminated water, (See column 7, lines 23-24, lines 24-25, lines 32-33, Bennett), further comprising the steps of: c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed, (See column 5, lines 9-25, See column 6, lines 44-50, Bennett; The fluid flow is stopped and drained, then it is sparged with air and settles); d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed, (See column 5, lines 16-17, See column 7, lines 31-34, Bennett), and the microporous granular media comprising a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0, (See column 2, lines 45-50, Bennett; Silica sand according to the instant Specification as indicated above will have a “MyCelx Hardness” of at least or about 7.0).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Alper by incorporating the microporous granular media comprising further comprising the steps of: c) terminating the flow of contaminated water after the coalesced oil and/or particulates have been retained in the filter bed; d) turbulently backwashing the filter bed with a backwash liquid to release the contaminants, and separating the released contaminants from the backwashed filter bed and a microporous granular substrate having a standard MyCelx Hardness (HM) of at least or about 7.0 as in Bennett because Alper has typical changes in pressure drop across its filter containing particulates, (See Figure 1, paragraphs [0018] & [0020], Alper), so when a “preset pressure differential [or drop] across the filter” has been reached, backwashing is undertaken, (See column 4, lines 31-33, Bennett), such that “the filter is periodically cleaned by directing water upwards” which “is very well known in the water treatment industry and has been used for many years”, (See column 1, lines 8-12, Bennett).  Moreover, when backwashing, it will use granular substrates that are “relatively hard and thus withstands the tumbling action of the backwashing and fluidizing steps”, (See column 3, lines 9-11, Bennett).
Additional Disclosures Included:
Claim 27  A method according to claim 26, wherein the microporous granular media has a MyCelx Hardness (HM) of at least or about 7.5, (See column 2, lines 45-51, Bennett; the particular mineral filter materials includes zircon, which has a Mohs hardness of 6 to 7.5, which correlates to the MyCelx Hardness scale at that value).
Claim 28: A method according to claim 26, further comprising the step of: e) re-initiating the flow of water contaminated with suspended oil droplets and/or particulates through the filter bed, (See column 5, lines 4-24, or See column 6, lines 44-56, Bennett; The filtering and backwashing cycles were repeated multiple times in a row using the numbers stated in the cited passages).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Alper, (“Alper 2”, US 2012/0316251).
Claim 8 is directed to a method of removing oily contaminants from contaminated water, a method type invention group.
Regarding Claim 8, modified Alper teaches a method according to claim 1, wherein the oil component of the homogeneous thermal reaction product comprises fatty acids obtained by the process of:
i) providing an initial glyceride composition comprising one or more drying oils and/or semi-drying oils (See paragraph [0064], Alper; As has been discussed herein, the absorbent compositions used in the present invention are typically reaction products of methacrylate polymers and a drying or semi-drying oil, such as linseed oil; See paragraph [0031], Alper; The absorbent composition used in the present invention may be prepared by a thermal reaction process. The first step of the process involves heating the oil component (glyceride or fatty acid or alkene or alkyne) to approximately 235-350 degrees F. at a rate of about 5 degrees F. per minute with continuous stirring);
iii) thermally reacting the initial glyceride composition with a methacrylate or acrylate polymer compound to yield a homogeneous thermal reaction product (See paragraph [0031], Alper; Then, the polymer component, usually in powdered form, is slowly stirred into the heated oil component; See paragraph [0064]; As has been discussed herein, the absorbent compositions used in the present invention are typically reaction products of methacrylate polymers and a drying or semi-drying oil, such as linseed oil).
Modified Alper does not disclose ii) cleaving and separating fatty acids from the initial glyceride composition to provide a blend comprising saturated, mono-unsaturated, and/or poly-unsaturated fatty acids, the fatty acid blend being unique to the initial glyceride composition; and thermally reacting the fatty acid blend instead of the glyceride composition.
Alper 2 discloses removing oily contaminants from contaminated water, (See Abstract, Alper 2), ii) cleaving and separating fatty acids from the initial glyceride composition to provide a blend comprising saturated, mono-unsaturated, and/or poly-unsaturated fatty acids, the fatty acid blend being unique to the initial glyceride composition; and thermally reacting the fatty acid blend instead of the glyceride composition, (See paragraphs [0021], [0023] & [0024], Alper 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating the step of ii) cleaving and separating fatty acids from the initial glyceride composition to provide a blend comprising saturated, mono-unsaturated, and/or poly-unsaturated fatty acids, the fatty acid blend being unique to the initial glyceride composition; and thermally reacting the fatty acid blend instead of the glyceride composition as in Alper 2 in order to “exploit and enhance the cohesive tendency of oils, hydrocarbons, and other noxious species…which can then serve in filtration uses,” (See paragraph [0021], Alper 2).
Claims 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Chen et al., (“Chen”, WO 2016/025873 A1).
Claims 9 & 12 is directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claim 9, modified Alper teaches a method according to claim 1, but does not disclose wherein the microporous granular substrate has an average particle size from about 0.1 mm to about 6 mm. 
Chen discloses a method of removing contaminants from contaminated water, (See paragraph [2], Chen), wherein its microporous granular substrate has an average particle size from about 0.1 mm to about 6 mm (See paragraph [22], Chen; Chen discloses an average particle size of 100-2000 microns; which when converted to mm, anticipates the claimed range from 0.1 to 2 mm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating  wherein the microporous granular substrate has an average particle size from about 0.1 mm to about 6 mm as in Chen to “improve the water contaminants reduction or removal efficacy for the application of water purification”, (See paragraph [55], Chen), such that “adequate flow rates are achieved while maintaining high contaminant removal”, (See paragraph [15], Chen).
Regarding Claim 12, modified Alper discloses a method according to claim 1, but does not disclose wherein the microporous granular substrate has a total water content below about 8 wt%. 
Chen discloses a method of removing contaminants from contaminated water, (See paragraph [2], Chen), wherein the microporous granular substrate has a total water content below about 8 wt%, (See paragraphs [76] & [105], Chen; Chen anticipates the claimed range from 5% to 8% or from 3% to 8%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating the microporous granular substrate to have a total water content below about 8 wt% as in Chen to “improve the water contaminants reduction or removal efficacy for the application of water purification”, (See paragraph [55], Chen), such that “adequate flow rates are achieved while maintaining high contaminant removal”, (See paragraph [15], Chen).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Nishi et al., (“Nishi”, US 2008/0153694).
Claim 10 is directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claim 10, modified Alper teaches a method according to claim 1, but does not disclose wherein the microporous granular substrate has an average pore size from about 0.2 nm to about 40 nm.
Nishi discloses a method for removing contaminants from contaminated water, (), wherein the microporous granular substrate has an average pore size from about 0.2 nm to about 40 nm, (See paragraph [0030]; Nishi discloses a pore radius from 20 nm to 100 nm, indicating that a pore diameter would be 40 nm, anticipating the claimed range at 40 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating  the microporous granular substrate to have an average pore size from about 0.2 nm to about 40 nm as in Nishi to provide “high oil adsorbency and high structural characteristics”, (See Abstract, Nishi).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Giangrasso, (US 2004/0011255 A1).
Claim 11 is directed to a method of removing oil and particulate contaminants from contaminated water, a method type invention group.
Regarding Claim 11, modified Alper teaches a method according to claim 1, but does not disclose wherein the microporous granular substrate has a pore volume from about 0.005 cm3/g to about 0.5 cm3/g. 
Giangrasso discloses a method for filtering water, (See paragraphs [0002], [0011] & [0031], Giangrasso), wherein the microporous granular substrate has a pore volume from about 0.005 cm3/g to about 0.5 cm3/g, (See paragraph [0013]; The ceramic material according to the invention has a porosity of greater than 60%. Porosity is experimentally determined via pore volume; See paragraph [0038]; The physical data on the resulting ceramic is compiled in Table 1; Table 1, showing pore volume of about 0.73 cm3/g, which anticipates the claimed range at ‘about 0.5 cm3/g’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating  wherein the microporous granular substrate has a pore volume from about 0.005 cm3/g to about 0.5 cm3/g as in Giangrasso in order to provide a level of “porosity and/or large surface area”, (See paragraph [0002], Giangrasso), such that it makes available a “material with a high adsorption capacity, which therefore is exceptionally suitable for use as filter material”, (See paragraph [0010], Giangrasso).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Brown et al., (“Brown”, US 2008/0083666).
Claim 16 is directed to a method of removing oily contaminants from contaminated water, a method type invention group
Regarding Claim 16, modified Alper discloses a method according to claim 1, turbulently backwashing the filter bed with the backwash liquid (See column 5, lines 16-17, See column 7, lines 31-34, Bennett), but does not disclose further comprising sparging the backwash liquid with an inert gas.
Brown discloses a system for removing contaminants from contaminated water, (See Abstract, Brown), further comprising sparging the backwash liquid with an inert gas, (See paragraph [0029], Brown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating further comprising sparging the backwash liquid with an inert gas as in Brown because “those skilled in the art will recognize that other fluids…may serve as backwash fluid”, (See paragraph [0033], Brown), in order to “prevent channeling and compaction”, (See paragraph [0029], Brown). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alper, (US 2001/0042720), in view of Bennett et al., (“Bennett”, US 4,626,359), in further view of Cohen, (US 5,882,531).
Claim 23 is directed to a method of removing oily contaminants from contaminated water, a method type invention group.
Regarding Claim 23, modified Alper discloses a method as defined in claim 21, but does not disclose wherein the cleaning step is further characterized by flowing the liquid mixture through a flow path which is in part exterior to the filter housing, and withdrawing part of the diluent liquid and contaminants from the liquid mixture flow through a perforated surface in said flow path or wherein the step of cleaning is further characterized by flowing the agitated liquid mixture over a perforated element, and withdrawing at least a portion of the diluent liquid and contaminants through said perforated element.
Cohen discloses a method wherein the cleaning step is further characterized by flowing the liquid mixture through a flow path which is in part exterior to the filter housing, and withdrawing part of the diluent liquid and contaminants from the liquid mixture flow through a perforated surface in said flow path (outer media container 56 is perforated with a plurality of apertures 64, FIGS. 6a and 6b , See column 5, Iines 44-47, column 8, Iines 6-13; column 8, Iines 32-38, Cohen), or wherein the step of cleaning is further characterized by flowing the agitated liquid mixture over a perforated element, and withdrawing at least a portion of the diluent liquid and contaminants through said perforated element (the outer media container 56 is perforated with a plurality of apertures 64 , FIGS. 6a and 6b, See column 5, Iines 44-47; column 8, Iines 32-38, Cohen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Alper by incorporating wherein the cleaning step is further characterized by flowing the liquid mixture through a flow path which is in part exterior to the filter housing, and withdrawing part of the diluent liquid and contaminants from the liquid mixture flow through a perforated surface in said flow path or wherein the step of cleaning is further characterized by flowing the agitated liquid mixture over a perforated element, and withdrawing at least a portion of the diluent liquid and contaminants through said perforated element as in Cohen so that the “media…gets both a quick and vigorous cleaning that requires less water and time than a conventional system consumes to backwash its media”, (See column 3, lines 62-65, Cohen).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779